       Case 3:18-cv-00610-MWB-CK Document 65 Filed 06/14/19 Page 1 of 16



NEWMAN WILLIAMS
A PROFESSIONAL CORPORATION

BY: GERARD J. GEIGER, ESQUIRE          ATTORNEY FOR: Arkadiasz Martynowicz; Garry Haidle,
IDENTIFICATION NO. PA 44099            Gregory Armond, Joseph McCoy, Mario Orlando, Curtis
LAW OFFICES                            Rogers, Matthew Bernal and Monroe County District
712 MONROE STREET                      Attorney’s Office
P.O. BOX 511
STROUDSBURG, PA 18360-0511
(570) 421-9090 (voice)
(570) 424-9739 (fax)
ggeiger@newmanwilliams.com



                          UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF PENNSYLVANIA


DAVID HASSAN ALI HAYWOOD,
        Plaintiff,                              No. 3:18-CV-00610

v.                                              Jury Trial Demanded

C.O. MARTYNOWICZ, et. al.                       Judge Brann
         Defendants


                      DEFENDANTS’ BRIEF IN SUPPORT OF
                       MOTION TO DISMISS COMPLAINT

I.      Procedural History

        On March 16, 2018, Haywood filed his §1983 pro se civil rights

lawsuit relating to events which occurred during his incarceration at the

Monroe County Correctional Facility (MCCF).

        After obtaining leave to amend, on June 5, 2019, Haywood filed a

Second Amended Complaint (ECF No. 55), which is the subject of this

motion to dismiss.



                                         1
      Case 3:18-cv-00610-MWB-CK Document 65 Filed 06/14/19 Page 2 of 16



      Concurrently with this supporting brief, Defendants filed a Rule 12

(b) (6) motion to dismiss.

II.   Facts

      These “facts” are taken from Haywood’s second amended complaint.

      Haywood was formerly incarcerated at the Monroe County

Correctional Facility (MCCF). He alleges that on August 4, 2016, he was

involved in a fight with fellow inmates. The staff charged him with

misconduct for the fight. At his disciplinary board hearing, he told the

board that he was innocent and that the other inmates attacked him.

Deputy Warden Joseph McCoy told the board that he reviewed the video

footage of the incident and decided that Haywood was guilty.

      The disciplinary board found him guilty and sentenced him to 37 days

in the Restricted Housing Unit (RHU). He had also been placed in

administrative segregation for another 3 weeks after completing his RHU

punishment. Second Amended Complaint, ¶20. It was a total of two

months after the fight that he was returned to general population.

      Haywood claims that while in RHU, he was denied phone and

visitation privileges with his family and lawyer. Second Amended

Complaint, ¶18. He alleges he “was deprived of his commissary causing him




                                      2
       Case 3:18-cv-00610-MWB-CK Document 65 Filed 06/14/19 Page 3 of 16



to starve”1 and that he was cuffed and shackled when taking recreation,

showering and using the MCCF’s law library. Second Amended Complaint,

¶19.

       Haywood claims he tried to challenge the misconduct but was denied

grievance forms.

       On May 5, 2017, criminal charges for inciting a riot and assault were

filed against Haywood in the Monroe County Court of Common Pleas

following an investigation by County detective, Mario Orlando. The charges

were approved and prosecuted by Monroe County Assistant District

Attorneys, Curtis Rogers and Matthew Bernal, whom Haywood named as

defendants. At a preliminary hearing, District Justice Krawitz bound over

the assault charge but dismissed the Riot charge.

       On December 1, 2017, Common Pleas Judge Higgins dismissed the

assault charge. Haywood blames Detective Orlando and County prosecutors

for filing what they should have known to be false charges because he was

innocent.

III. Issues

       A. DA Office as Party: Whether the District Attorney’s Office is a

person subject to suit under Section 1983?

1Haywood received three meals per day, does not allege otherwise, and did
not starve because he could not order snacks from the commissary.

                                      3
     Case 3:18-cv-00610-MWB-CK Document 65 Filed 06/14/19 Page 4 of 16



      B. Official Capacity Claims: Whether Haywood’s official capacity

claims should be dismissed for failing to allege facts that support a Monell

claim against Monroe County?

      C. Grievance Remedies: Whether Haywood has a constitutional

right to an inmate grievance remedy?

      D. RHU Punishment: Whether Haywood states a constitutional

claim for being placed into the Jail’s Restrictive Housing Unit (RHU)?

      E. DB Hearing: Whether Haywood states a constitutional claim

because the jail’s disciplinary hearing board found him guilty?

      F. Failure to Train: Whether Haywood states a failure to train

claim against the Monroe County District Attorney’s Office?

      G. Prosecutorial Immunity: Whether ADAs Rogers and Bernal

have absolute prosecutorial immunity from suit?

      H. Witness Immunity: Whether Detective Orlando has absolute

witness immunity from suit?

IV. Argument

      A. Standard of Review for Rule 12(b) (6) Motion

      A motion to dismiss tests the legal sufficiency of a complaint. It is

proper for the court to dismiss a complaint in accordance with Rule

12(b)(6) of the Federal Rules of Civil Procedure only if the complaint fails to



                                       4
     Case 3:18-cv-00610-MWB-CK Document 65 Filed 06/14/19 Page 5 of 16



state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). In

reviewing a motion to dismiss, “a court must consider only the complaint,

exhibits attached to the complaint, matters of public record, as well as

undisputedly authentic documents if the [plaintiff’s] claims are based upon

these documents.” Id. At 230; Summers v. Borough, No. 3:18-cv-1246,

2019 U.S. Dist. LEXIS 11605, at *2-3 (M.D. Pa. Jan. 23, 2019) (Arbuckle,

M.J.).

      Leave to amend may be denied if amendment would be futile.

Picarella v. Brouse, No. 1:16-CV-501, 2017 U.S. Dist. LEXIS 29211, at *25

(M.D. Pa. Mar. 2, 2017) (Conner, J.).

      B.    Claims against Monroe County District Attorney’s
            Office

      Haywood states no claims against the Monroe County District

Attorney’s Office because it is not a suable entity for purposes of Section

1983 liability. Sheffer v. Centre County, No. 4:18-CV-2080, 2019 U.S. Dist.

LEXIS 87966, at *13 (M.D. Pa. May 23, 2019) (Brann, J.) (Centre County

District Attorney’s Office not suable entity under §1983).

      C.    Monroe County Claims

      Monroe County is not a separately named defendant but Haywood

noted in his complaint that he sues all defendants in both their individual

and official capacities. Since an official capacity suit against Monroe County


                                        5
     Case 3:18-cv-00610-MWB-CK Document 65 Filed 06/14/19 Page 6 of 16



employees is a lawsuit against Monroe County itself, the County is arguably

a defendant. Murray v. Keen, No. 4:13-CV-258, 2017 U.S. Dist. LEXIS

146296, at *5 (M.D. Pa. Sep. 11, 2017) (Brann, J.).

      However, as this court noted in the Murray case, no Monell claim can

be stated against a County defendant unless the plaintiff identifies an

unconstitutional policy, practice, or custom of the County that deprived the

plaintiff of his constitutional rights. Plaintiff does not identify such a policy

or practice and Monroe County ADAs, when prosecuting criminal cases, act

as state and not County officers. Williams v. Fedor, 69 F. Supp. 2d 649,

663 (M.D. Pa. 1999) (Vanaskie, J.). Thus, their practices are not attributible

to Monroe County.

      For these reasons, the defendants ask the court to dismiss all official

capacity claims.

      D. Deprivation of Grievance Forms

      Haywood blames the defendants for refusing to give him grievance

forms. He wanted to “grieve” what he believed was an unfair disciplinary

hearing.

      Haywood cannot base a civil rights claim on the obstruction of his

ability to file grievances because he has no constitutional right to a

grievance procedure. Williams v. Lacakwanna Cty. Prison, No. 1:13-CV-



                                        6
     Case 3:18-cv-00610-MWB-CK Document 65 Filed 06/14/19 Page 7 of 16



00849, 2015 U.S. Dist. LEXIS 104414, at *17 (M.D. Pa. Aug. 10, 2015)

(Kane, J.).

      E.      RHU Claims

      Haywood complains that his disciplinary placement into RHU

violated his right to due process because he was not guilty. He fails to state

a 14th Amendment due process claim because he had no constitutional

right to be housed in a particular housing block at the MCCF.

      Prisoners do not have a constitutionally protected liberty interest in

remaining in the general population. See Sandin v. Conner, 515 U.S. 472,

485, 132 L. Ed. 2d 418, 115 S. Ct. 2293 (1995). Thus plaintiff cannot claim

that his incarceration in the RHU, standing alone, establishes any violation

of his Fourteenth Amendment due process rights. Unless plaintiff can prove

that his confinement in disciplinary custody amounted to an “atypical and

significant hardship . . . in relation to the ordinary incidents of prison life,”

Sandin, 515 U.S. at 485, his transfer from general population to the RHU

implicates no constitutional protections. Griffin v. Vaughn, 112 F.3d 703,

706-8 (3d Cir. 1997) (holding that confinement in an RHU for up to 15

months without any pre-transfer hearing implicated no protected due

process interest); Acosta v. McGrady, CIVIL ACTION NO. 96-2874, 1999

U.S. Dist. LEXIS 3191, at *11-12 (E.D. Pa. Mar. 22, 1999).



                                        7
     Case 3:18-cv-00610-MWB-CK Document 65 Filed 06/14/19 Page 8 of 16



      Hayward alleges in conclusory fashion that he suffered an “atypical

hardship”, using these keywords to support a claim. However, he offers no

allegations to support the conclusion that he suffered an atypical hardship

inconsistent with the characteristics of a normal prison life. For this reason,

he does not state a 14th Amendment claim.

      F.    Due Process at Disciplinary Board Hearing

      Haywood has no constitutional claim because of his dissatisfaction

with the outcome of his disciplinary board hearing.

      It is well established that “[p]rison disciplinary proceedings are not

part of a criminal prosecution, and the full panoply of rights due a

defendant in such proceedings does not apply.” Wolff v. McDonnell, 418

U.S. 539, 556, 94 S. Ct. 2963, 41 L. Ed. 2d 935 (1974). The Supreme Court

has, however, recognized a set of minimum procedural protections that

must apply to prison disciplinary proceedings, including the right to: (1)

advance written notice of the disciplinary charges; (2) an opportunity, when

consistent with institutional safety or correctional goals, to call witnesses

and present documentary evidence as part of a defense; and (3) a written

statement by the factfinder of the evidence relied on and the reasons for the

disciplinary action. Id. at 563-67.




                                       8
     Case 3:18-cv-00610-MWB-CK Document 65 Filed 06/14/19 Page 9 of 16



      Due process also requires that a prison disciplinary tribunal be

sufficiently impartial. Meyers v Alldredge, 492 F.2d 296, 305-07 (3d Cir.

1974). The requirement of an impartial tribunal “prohibits only those

officials who have a direct personal or otherwise substantial involvement,

such as major participation in a judgmental or decision-making role, in the

circumstances underlying the charge from sitting on the disciplinary

committee.” Meyers, 492 F.2d at 306. Inmates often invite courts to find

violations of due process rights based upon general assertions of staff bias.

Yet, such requests, while frequently made, have rarely been embraced by

the courts. Instead, the courts have held that a “generalized critique” of

staff impartiality is insufficient to demonstrate the degree of bias necessary

to prove a due process violation. Lasko v. Holt, 334 F. App’x 474 (3d Cir.

2009). Furthermore, in the absence of a showing that the hearing officer

was “personally or substantially involved in the circumstances underlying

[the investigation of the] charge,” Greer v. Hogston, 288 F.App’x. 797, 799

(3d Cir. 2008), courts generally decline to sustain due process challenges to

disciplinary decisions on claims of staff bias. See Redding v. Holt, 252

F.App’x 488 (3d Cir. 2007).

      A prison disciplinary determination comports with due process if it is

based on “some evidence.” See Superintendent, Mass. Corr. Inst. v. Hill,



                                      9
    Case 3:18-cv-00610-MWB-CK Document 65 Filed 06/14/19 Page 10 of 16



472 U.S. 445, 454-56, 105 S. Ct. 2768, 86 L. Ed. 2d 356 (1985) (“[T]he

relevant question is whether there is any evidence in the record that could

support the conclusion reached by the disciplinary board”). This standard is

minimal and does not require examination of the entire record, an

independent assessment of the credibility of witnesses, or even a weighing

of the evidence. See id. at 455; Thompson v. Owens, 889 F.2d 500, 501-02

(3d Cir. 1989). Therefore, it is well settled that disciplinary decisions are

entitled to considerable deference by a reviewing court and must be upheld

whenever there is “some evidence” to support the decision. Hill, 472 U.S. at

457; Elkin v. Fauver, 969 F.2d 48 (3d Cir.1992); Thompson v. Owens, 889

F.2d 500 (3d Cir. 1989); Franco v. Kelly, 854 F.2d 584, 588 (2d Cir. 1988);

Freeman v. Rideout, 808 F.2d 949, 955 (2d Cir. 1986). Thus, in this setting

the “function [of the court] is to determine whether there is some evidence

which supports the decision of the [hearing officer].” Freeman, 808 F.2d at

954. As the Supreme Court has observed, the “some evidence” standard is a

highly deferential standard of review. As the Third Circuit commented:

“[F]iling false disciplinary charges does not itself violate a prisoner’s

constitutional rights, so long as procedural due process protections were

provided. See e.g., Freeman v. Rideout, 808 F.2d 949, 952-53 (2d Cir.1986)

(the filing of false charges does not constitute a claim under § 1983 so long



                                       10
    Case 3:18-cv-00610-MWB-CK Document 65 Filed 06/14/19 Page 11 of 16



as the inmate was granted a hearing and an opportunity to rebut the

charges); Richardson v. Sherrer, 344 F. App’x 755, 757-758 (3d Cir. 2007).

Here, Haywood was involved in a fight, was charged and the assault charge

survived a preliminary hearing at which Haywood had the opportunity to

challenge the claims. While there may be a dispute as to who instigated the

fight, there were enough facts to support a charge of misconduct.

      There is one final reason why Haywood fails to state a due process

claim for his disciplinary “conviction.” The punishment was his placement

into RHU. He had no protected liberty interest in staying out of RHU and

remaining in the general population. That is, his placement in disciplinary

segregation did not implicate a sufficient legal interest to trigger specific

substantive due process protections.

      It has been held that disciplinary proceedings which simply result in

sanctions of disciplinary segregation for six months or more do not impose

atypical and significant hardships on the inmate in relation to the ordinary

incidents of prison life in similar situations, and, therefore, do not give rise

to a substantive due process claims. Smith v. Mensinger, 293 F.3d 641, 654

(3d Cir. 2002)(7 months disciplinary confinement); Muchler v. Smith Bail

Bonds, LLC, No. 3:15-CV-0093, 2016 U.S. Dist. LEXIS 69344, at *14-15

(M.D. Pa. May 25, 2016) (Nealon, J.)



                                       11
    Case 3:18-cv-00610-MWB-CK Document 65 Filed 06/14/19 Page 12 of 16



      F.    Training Claim

      Haywood blames the DA’s office for failing to train its prosecutors. Of

course, the claim is moot if the DA’s Office is properly dismissed as a

defendant because it is not a “person” under Section 1983. However, even if

the office remained in the case, there are two reasons why Haywood fails to

show a prima facie case for failure to train.

      First, Assistant DA’s are trained in the law, equipped with the tools to

interpret and apply legal principles, understand constitutional limits, and

exercise legal judgment even before they start work as prosecutors. They

went to law school, passed the bar exam, are licensed, and are required to

satisfy continuing-education requirements. Therefore, there is no duty to

train prosecutors to follow constitutional norms. Connick v. Thompson,

563 U.S. 51, 52, 131 S. Ct. 1350, 1355 (2011).

      Second, a pattern of similar constitutional violations by untrained

employees is “ordinarily necessary” to demonstrate deliberate indifference.

Board of Comm’rs of Bryan County v. Brown, 520 U.S. 397, 409 (1997).

Without notice that a course of training is deficient, decision makers can

hardly be said to have deliberately chosen a training program that will

cause violations of constitutional rights. Connick v. Thompson, 563 U.S. 51,

52, 131 S. Ct. 1350, 1354 (2011). Haywood has no basis to claim a pattern of



                                      12
    Case 3:18-cv-00610-MWB-CK Document 65 Filed 06/14/19 Page 13 of 16



unconstitutional behavior that would support a failure to train claim and

includes no such allegations in his complaint.

      G.    Absolute Prosecutorial Immunity—ADAs

      Assistant District Attorneys Rogers and Bernal have absolute

prosecutorial immunity for their roles in prosecuting the assault charges.

      It is well settled that prosecutors enjoy absolute immunity for actions

“intimately associated with the judicial phase of the criminal process ...”

Imbler v. Pachtman, 424 U.S. 409, 430, 96 S. Ct. 984, 47 L. Ed. 2d 128

(1976). “More than a mere defense to liability, prosecutorial immunity

embodies the ‘right not to stand trial’...and is properly raised in a Rule

12(b)(6) motion to dismiss.” Odd v. Malone, 538 F.3d 202, 207 (3d Cir.

2008) (internal citations omitted). “[W]hether a prosecutor is entitled to

absolute immunity for his… conduct depends on the function the

prosecutor was performing.” Segers v. Williams, 12 F. Supp. 3d 734, 738

(E.D. Pa. 2014). As such, a prosecutor is absolutely immune from suit for

actions he performs in a judicial or quasi-judicial capacity, but “not to

administrative or investigatory actions unrelated to initiating and

conducting judicial proceedings.” Odd, 538 F.3d at 208 (quoting Giuffre v.

Bissell, 31 F.3d 1241, 1251 (3d Cir. 1994)); Sheffer v. Centre County, No.




                                      13
    Case 3:18-cv-00610-MWB-CK Document 65 Filed 06/14/19 Page 14 of 16



4:18-CV-2080, 2019 U.S. Dist. LEXIS 87966, at *21-22 (M.D. Pa. May 23,

2019) (Brann, J.).

      H.    Immunity for County Detective Orlando

      Detective Orlando has absolute testimonial witness immunity for his

testimony at Haywood’s criminal hearings.

      Haywood blames Orlando for testifying untruthfully in the criminal

proceedings before Judges Krawitz and Higgins. However witnesses who

testify in judicial proceedings are absolutely immune from any liability for

such testimony. Barren v. Pa. State Police, Civil Action No. 14-134J, 2014

U.S. Dist. LEXIS 132796, at *15 (W.D. Pa. Aug. 20, 2014).

      The shield of witness immunity is not even pierced by allegations of

perjury. For example, in Briscoe v. La Hue, 460 U.S. 325, 103 S. Ct. 1108,

75 L. Ed. 2d 96 (1983), the Supreme Court held that a police officer who

was sued under 42 U.S.C. § 1983, by a criminal defendant for allegedly

giving perjured testimony was held to be absolutely immune from suit as

the police officer came within the common law doctrine of witness

immunity. As one court has held, “Police officers have the same absolute

immunity as lay witnesses in testifying at trial or before a grand jury. As

with any witness testifying under oath, the penalty for false testimony is




                                      14
    Case 3:18-cv-00610-MWB-CK Document 65 Filed 06/14/19 Page 15 of 16



potential prosecution for perjury, not civil liability. Barren, 2014 U.S. Dist.

LEXIS 132796, at *16.

      I.    Staff Claims

      Although dealt with earlier, a few comments on the claims against

individual MCCF employees.

      Haywood sues Warden Haidle because he is “legally responsible” for

everything that happens at the MCCF. This is an improper respondeat

superior claim, as noted above.

      Haywood blames Officer Armond for denying him a grievance form,

which is not a constitutional claim. See supra.

      Haywood blames Lt. McCoy for deciding he was guilty of misconduct

but this raises no constitutional claims, especially given that Haywood had

the opportunity to challenge these claims.


V. Conclusion

      The defendants ask the Court to grant their motion and dismiss the

plaintiff’s complaint without leave to amend.

                             NEWMAN WILLIAMS
                             By: s/ Gerard J. Geiger, Esquire
                                Attorney I.D. # PA 44099
Date: June 14, 2019




                                      15
    Case 3:18-cv-00610-MWB-CK Document 65 Filed 06/14/19 Page 16 of 16



                          Certificate of Service

     I hereby certify that, on this date, I served the pro-se plaintiff listed

below with a copy of this document at the following address:

DAVID HASSAN ALI HAYWOOD
#NM9822
SPECIAL MAIL - OPEN ONLY IN
THE PRESENCE OF THE INMATE
SCI – Benner Township
301 Institution Drive
Bellefonte, PA 16823




                            NEWMAN WILLIAMS
                            By: s/ Gerard J. Geiger, Esquire
                               Attorney I.D. # PA 44099
Date: June 14, 2019




                                      16
